Citation Nr: 1728777	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  07-27 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity prior to October 13, 2016, and a rating in excess of 20 percent thereafter. 

3.  Entitlement to a total disability rating due to individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to March 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, continued a 40 percent rating for degenerative disc disease of the lumbar spine and granted service connection for radiculopathy of the left lower extremity with an initial noncompensable rating  assigned. 

In November 2009, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.  In a May 2016 letter, the Veteran was advised that he was entitled to an additional Board hearing as the AVLJ who conducted the hearing was no longer employed by the Board.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2016).  To date, the Veteran has not responded.  

A June 2007 rating decision awarded an initial increased rating of 10 percent for left lower extremity radiculopathy.  A December 2016 rating decision awarded an increased rating of 20 percent for left lower extremity radiculopathy, effective October 13, 2016.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for left leg radiculopathy remains before the Board.

Most recently, in July 2016, the Board remanded the claim on appeal for additional development. The claims file has been returned to the Board for consideration

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issues on appeal.

The Veteran most recently underwent VA examination in October 2016.  At that time, the active range of motion of his lumbar spine was measured.  There is no indication, however, that the passive range of motion of the lumbar spine was measured.  Also, while the examiner reported that there was evidence of pain with weight bearing, there is no indication that the Veteran's range of motion of was measured in weight-bearing and non-weight-bearing.  The examiner did not state that such testing was not possible.  Recent case law provides that an adequate VA examination of the joints should contain such inquires.  Correia v. McDonald, 28 Vet. App. 158 (2016).  While the Veteran is in receipt of a 40 percent rating for his lumbar spine disability, range of motion testing that complies with Correia may demonstrate ankylosis and warrant an increased rating.  Thus, on remand, the AOJ should provide the Veteran an adequate VA examination.

As the Disability Benefits Questionnaire (DBQ) directs the examiner to provide examination results as to any radiculopathy of the lower extremities in conjunction with an examination of his lumbar spine, the report of the examination requested herein will thus contain evidence required to adjudicate the Veteran's claim of entitlement to an increased initial rating of his radiculopathy of the left lower extremity.
In a December 2012 statement, the Veteran reported participation in VA vocational rehabilitation, however, it does not appear that the Veteran's VA vocational rehabilitation folder has been associated with the claims file.  On remand, the AOJ should obtain the Veteran's VA vocational rehabilitation folder, as well as his updated VA treatment record dated since December 2016.  Also, the Board, in its July 2016 Remand, directed the AOJ to provide the Veteran an opportunity to identify any outstanding relevant private treatment records.  The Veteran did not respond to an August 2016 letter from the AOJ requesting such.  On remand, the Veteran should be provided a final opportunity to supplement the records with any outstanding private treatment records, or authorize VA to obtain such on his behalf.   

In September 2012 and November 2012, the AOJ sought VA Forms 21-4192, Request for Employment Information in Connection with Claim for Benefits, for a number of the Veteran's past employers, including Haven House and Family Intervention and Prevention Services.  There was no response.  In a November 2012 statement, the Veteran reported that he had not worked with Haven House, instead, he had worked with UPC Easter Seals.  At that time, he also provided a different address with which to contact Family Intervention and Prevention Services, and reported that they had lost their license and gone out of business.  In September 2012, the AOJ informed the Veteran that he had not provided a sufficient address with which to contact Family and Youth Services to request a VA Form 21-4192.  On remand, the AOJ should provide VA Forms 21-4192 for UPC Easter Seals and Family Intervention and Prevention Services, considering the address information provided by the Veteran in his November 2012 statement, and provide the Veteran a final opportunity to provide sufficient information with which to contact Family and Youth Services to request a VA Form 21-4192.

Accordingly, the case is REMANDED for the following action:

1. Make arrangement to obtain and associate with the Veteran's claims file his VA vocational rehabilitation folder and his updated VA treatment records dated since December 2016.
2.  Contact the Veteran and provide him a final opportunity to identify any outstanding relevant private treatment records.  Provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any such private treatment records he asserts are relevant to his claims.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

3.  Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to UPC Easter Seals and Family Intervention and Prevention Services, considering the address information provided by the Veteran in his November 2012 statement and provide the Veteran a final opportunity to provide sufficient information with which to contact Family and Youth Services to request a VA Form 21-4192.

4.  After the above development is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected degenerative disc disease of the lumbar spine and radiculopathy of the left lower extremity. 

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail, specifically to include range of motion testing of the lumbar spine considering both active and passive motion and in weight-bearing and non-weight-bearing.  If possible, the appropriate DBQ should be completed.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.

5. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, considering any additional evidence added to the record, including the issue of entitlement to a TDIU at any time of the appellate period related to the increased rating claims wherein consideration of such on an extraschedular basis under 38 C.F.R.          § 4.16 (b) (2016) with referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service may be appropriate.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




